DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20th, 2022 has been entered.
By this amendment, claims 1 and 14 have been amended.  Claim 5 previously been cancelled.  Accordingly, claims 1-4 and 6-21 are pending in the present application in which claims 1 and 14 are in independent form.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-12, 14-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajashekhar et al. (U.S. Pub. 2020/0279862) in view of Huang et al. (U.S. Pub. 2017/0317099) and Lee (U.S. Pub. 2020/0091188).
In re claim 1, Rajashekhar discloses a three-dimensional (3D) memory device, comprising a peripheral circuit 710 (see paragraph [0119] and fig. 16); a memory stack 900 comprising interleaved conductive layers 46 and dielectric layers 32 above the peripheral circuit 710 (see paragraph [0124] and figs. 13A and 16); a first semiconductor layer 10 above the memory stack 900 (see paragraph [0124] and fig. 16); a second semiconductor layer 9 above and in contact with the first semiconductor layer 10 (see paragraph [0128] and fig. 16); a plurality of channel structures 60 each extending vertically through the memory stack (see paragraph [0085] and fig. 16).

    PNG
    media_image1.png
    812
    949
    media_image1.png
    Greyscale


However, Huang discloses in a same field of endeavor, a three-dimensional (3D) memory device including, inter-alia, a memory stack comprising interleaved conductive layers 20 and dielectric layers 18 (see paragraph [0037] and fig. 1), a first semiconductor layer 15 above the memory stack 18, 20, a second semiconductor layer 12 above and in contact with the first semiconductor layer 15 (see paragraphs [0052], [0053] and fig. 1), a plurality of channel structures 26 each extending vertically through the memory stack 18, 20 and the first semiconductor layer 15 (see paragraph [0026] and fig. 1), and an insulating structure 36 extending vertically through the memory stack, the semiconductor layer 15, and the second semiconductor layer 12 (see paragraph [0030] and fig. 1).

    PNG
    media_image2.png
    793
    888
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Huang into the 3D memory device of Rajashekhar in order to enable the plurality of channel structures each extending vertically through the first semiconductor layer; and an insulating structure extending vertically through the memory stack, the first semiconductor layer, and the second semiconductor layer in the 3D memory device of Rajashekhar to be formed because in doing so the resulting 3D memory device would be more suitable for achieving desired doping within the gated KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Rajashekhar and Huang are silent to wherein the insulating structure extends laterally to separate the plurality of channel structures into a plurality of blocks.
However, Lee discloses in a same field of endeavor, a three-dimensional memory devices including, inter-alia, a memory stack 110 and a plurality of channel structures CH each extending vertically through the memory stack 110 (see paragraphs [0080], [0083] and figs. 8A-D), and wherein the insulating structure 131 extends laterally to separate the plurality of channel structures CH into a plurality of blocks (see paragraphs [0088], [0103]-[0105] and fig. 9).

    PNG
    media_image3.png
    603
    773
    media_image3.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lee into the memory device of Rajashekhar in order to enable wherein the insulating structure extends laterally to separate the plurality of channel structures into a plurality of blocks in the memory device of Rajashekhar to be formed because in doing so would improve the integration density of the memory device and improve the arrangement density of the channel structures (see paragraph [0053] of Lee).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 4, as applied to claim 1 above, Rajashekhar in combination with Huang and Lee discloses wherein the insulating structure 36 is filled with one or more dielectric materials (see paragraph [0030] and fig. 1 of Huang, note that the insulating material filled in an opening constituting the insulating structure, the dielectric material comprises silicon dioxide).
In re claim 6, as applied to claim 1 above, Rajashekhar in combination with Huang and Lee discloses wherein each of the plurality of channel structures 26 extends vertically into the second semiconductor layer 12 (see paragraph [0030] and fig. 1 of Huang).
In re claim 7, as applied to claim 1 above, Rajashekhar in combination with Huang and Lee discloses wherein the second semiconductor layer comprises single crystalline silicon (see paragraph [0032] of Rajashekhar).
In re claim 8, as applied to claim 1 above, Rajashekhar in combination with Huang and Lee discloses wherein the first semiconductor layer comprises polysilicon (see paragraph [0021] and fig. 1 of Huang).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it 
In re claim 9, as applied to claim 1 above, Rajashekhar in combination with Huang and Lee discloses wherein the first semiconductor layer is an N-typed doped semiconductor layer, and the second semiconductor layer is an N-type doped semiconductor layer (see paragraphs [0032]-[0033] of Rajashekhar, note that, Rajashekhar teaches that the first semiconductor layer and the second semiconductor layer can be p-type or n-type, thus it would have been obvious to one of ordinary skill in the art to select an N-type doped semiconductor layer for the first semiconductor layer and an N-type doped semiconductor layer for the second semiconductor layer).
In re claim 10, as applied to claim 1 above, Rajashekhar in combination with Huang and Lee discloses wherein the first semiconductor layer is an N-typed doped semiconductor layer, and the second semiconductor layer is a P-type doped semiconductor layer (see paragraphs [0032]-[0033] of Rajashekhar, note that, Rajashekhar teaches that the first semiconductor layer and the second semiconductor layer can be p-type or n-type, thus it would have been obvious to one of ordinary skill in the art to select an N-type doped semiconductor layer for the first semiconductor layer and a P-type doped semiconductor layer for the second semiconductor layer).
In re claim 11, as applied to claim 1 above, Rajashekhar in combination with Huang and Lee discloses wherein the 3D memory device further comprising a source contact 76 below and in contact with the first semiconductor layer 10, such that the first semiconductor layer 10 is electrically connected to the peripheral circuit 710 through at least the source contact 76 (see paragraph [0113] and fig. 12A and 16 of Rajashekhar).

In re claim 14, Rajashekhar discloses a three-dimensional (3D) memory device, comprising: a first semiconductor structure 700 comprising a peripheral circuit 710 (see paragraph [0119] and fig. 16); a second semiconductor structure 900 comprising: a memory stack comprising interleaved conductive layers 46 and dielectric layers 32 (see paragraph [0124] and figs. 13A and 16); a doped semiconductor layer 10 (see paragraph [0032] and fig. 16); a plurality of channel structures 60 each extending vertically through the memory stack and electrically connected to the peripheral circuit 710 (see paragraph [0085] and fig. 16); and a bonding interface between the first semiconductor structure 700 and the second semiconductor structure 900 (see paragraphs [0119], [0120] and fig. 16, note that, the interface is located between peripheral circuit stack 700 and the memory stack 900, see fig. 16).
Rajashekhar is silent to wherein the plurality of channel structures each extending vertically through the memory stack into the doped semiconductor layer and electrically connected to the peripheral circuit; and an insulating structure extending vertically through the memory stack and the doped semiconductor layer and extending laterally to separate the plurality of channel structures into a plurality of blocks.
However, Huang discloses in a same field of endeavor, a 3D memory device including inter-alia, a second semiconductor structure comprising a memory stack 
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to incorporate the teaching of Huang into the 3D memory device of Rajashekhar in order to enable wherein the plurality of channel structures each extending vertically through the memory stack into the doped semiconductor layer and electrically connected to the peripheral circuit; and an insulating structure extending vertically through the memory stack and the doped semiconductor layer in the 3D memory device of Rajashekhar to be formed because in doing so the resulting 3D memory device would be more suitable for achieving desired doping within the gated region of the source side select (SGS) device (see paragraph [0007] of Huang).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.

However, Lee discloses in a same field of endeavor, a three-dimensional memory devices including, inter-alia, a memory stack 110 and a plurality of channel structures CH each extending vertically through the memory stack 110 (see paragraphs [0080], [0083] and figs. 8A-D), and wherein the insulating structure 131 extends laterally to separate the plurality of channel structures CH into a plurality of blocks (see paragraphs [0088], [0103]-[0105] and fig. 9).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lee into the memory device of Rajashekhar in order to enable wherein the insulating structure extends laterally to separate the plurality of channel structures into a plurality of blocks in the memory device of Rajashekhar to be formed because in doing so would improve the integration density of the memory device and improve the arrangement density of the channel structures (see paragraph [0053] of Lee).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar Id
In re claim 15, as applied to claim 14 above, Rajashekhar in combination with Huang and Lee discloses wherein the doped semiconductor layer comprises a first N-type doped semiconductor layer 10 comprising polysilicon and a second N-type doped semiconductor layer 9 comprising single crystalline silicon (see paragraphs [0032]-[0033] of Rajashekhar, note that, Rajashekhar teaches that the first doped semiconductor layer and the second doped semiconductor layer can be p-type or n-type, thus it would have been obvious to one of ordinary skill in the art to select an N-type doped semiconductor layer for the first doped semiconductor layer and an N-type doped semiconductor layer for the second doped semiconductor layer).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 16, as applied to claim 14 above, Rajashekhar in combination with Huang and Lee discloses wherein the doped semiconductor layer comprises a first N-type doped semiconductor layer 10 comprising polysilicon and a P-type doped semiconductor layer 9 comprising single crystalline silicon (see paragraphs [0032]-[0033] of Rajashekhar, note that, Rajashekhar teaches that the first doped semiconductor layer and the second doped semiconductor layer can be p-type or n-type, thus it would have been obvious to one of ordinary skill in the art to select an N-type doped semiconductor layer for the first doped semiconductor layer and an P-type doped semiconductor layer for the P-type doped semiconductor layer).  Additionally, it 
In re claim 17, as applied to claim 15 above, Rajashekhar in combination with Huang and Lee discloses wherein each of the plurality of channel structures 26 extends vertically through the first N-type doped semiconductor layer 15 (see paragraph [0026] and fig. 9 of Huang).
In re claim 19, as applied to claim 14 above, Rajashekhar in combination with Huang and Lee discloses wherein the insulating structure is filled with one or more dielectric materials 36 (see paragraph [0030] and fig. 9 of Huang).
In re claim 20, as applied to claim 14 above, Rajashekhar in combination with Huang discloses wherein the second semiconductor structure further comprises a source contact 76 vertically between the bonding interface and the doped semiconductor layer, the source contact 76 being in contact with the doped semiconductor layer 10, such that the doped semiconductor layer 10 is electrically connected to the peripheral circuit 710 through at least the source contact 76 (see paragraph [0113] and figs. 12A and 16 of Rajashekhar).
Allowable Subject Matter
Claims 2, 3, 13, 18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chibvongodze et al.		U.S. Patent 10,734,080	Aug. 4, 2020.
Huo et al.			U.S. Patent 10,510,415	Dec. 17, 2019.
Mizuno et al.			U.S. Patent 9,666,594	May 30, 2017.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892